ACCEPTED
                                                                   03-15-00745-CV
                                                                           8287318
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                             12/17/2015 2:38:40 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                NO. 03-15-00745-CV

                                                  FILED IN
                                           3rd COURT OF APPEALS
              COURT OF APPEALS                  AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS         12/17/2015 2:38:40 PM
                AUSTIN, TEXAS                  JEFFREY D. KYLE
                                                    Clerk


       On Appeal from the 126th District Court
                Travis County, Texas
       Trial Court Case No. D-1-GN-14-003482


      CONTINENTAL HOMES OF TEXAS, LP
                 Appellant

                         V.

SCOFIELD VILLAS CONDOMINIUM COMMUNITY, INC.
                   Appellee




                         1
             APPELLANT CONTINENTAL HOMES OF TEXAS, LP’S
                MOTION TO VOLUNTARILY DISMISS APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant Continental Homes of Texas LP, and files this

Motion to Voluntarily Dismiss Appeal and would respectfully show the Court the

following:

                                         I.

      Appellant Continental Homes of Texas, LP respectfully asks the Court to

dismiss this appeal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).

Appellant no longer desires to pursue this accelerated appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellant Continental Homes

of Texas, LP prays that the Court grants this Motion to Voluntarily Dismiss Appeal.

                                      Respectfully submitted,

                                      RYAN & DAWSON

                                      /s/ Justin Hodge

                                            Carl Dawson
                                            SBN 05599100
                                            cdawson@rdlaw.com
                                            Justin Hodge
                                            SBN 24054036
                                            jhodge@rdlaw.com
                                      770 South Post Oak Ln., Ste. 550
                                      Houston, Texas 77056
                                      (713) 960-1555
                                      (713) 960-8491 (Fax)
                                      ATTORNEYS FOR APPELLANT
                                              2
                     CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with Appellee’s counsel and that
Appellee is unopposed to this motion.

                                      /s/ Justin Hodge

                                      Justin Hodge


                            CERTIFICATE OF SERVICE

            I certify that the foregoing document was served on all counsel of
record and pro se parties in accordance with the Texas Rules of Civil Procedure on
December 17, 2015, by serving the following:

      R. Christopher Rhody and Trevor L. Cofer, McKenzie Rhody, LLC, 222 Las
      Colinas Blvd W., Suite 1955N, Irving, Texas 75039 via email

      C. Thomas Valentine, Daw & Ray, 5718 Westheimer, Suite 1750, Houston,
      Texas 77057 via email

      Rob D. Holcomb, Knolle, Holcomb, Kothman, & Callahan, Lakewood on the
      Park, 7600 North Capital of Texas Highway, Building B, Suite 110, Austin,
      Texas 78731 via email

      Lyndon Laird, Whitaker Chalk Swindle & Schwartz PLLC, 301 Commerce
      Street, Suite 3500, Fort Worth, Texas 76102-4135 via email

      John F. Deas, Law Offices of Kilpatrick, White, & Deas, 9601 McAllister
      Freeway, Suite 220, San Antonio, Texas 78216 via email

      David E. Chamberlain, Chamberlain McHaney, 301 Congress Avenue, 21st
      Floor, Austin, Texas 78701 via email

      J. Todd Key, David L. Plaut, Hanna & Plaut, LLP, 211 E. Seventh St, Suite
      6000, Austin, TX 78701 via email


                                            3
Deborah G. Clark, Clark & Clark, 3624 North Hills Drive, Suite 205A,
Austin, Texas 78731 via email

William R. Moye, Molly L. Pela, Thompson, Coe, Cousins, & Irons, LLP,
One Riverway, Suite 1400 Houston, Texas 77056 via email


                                  /s/ Justin Hodge

                                  Justin Hodge




                                 4